          Case 1:21-cv-02233-UNA Document 5 Filed 08/25/21 Page 1 of 2



                                                                                  FILED
                      UNITED STATES DISTRICT COURT                AUG. 25, 2021
                      FOR THE DISTRICT OF COLUMBIA          Clerk, U.S. District & Bankruptcy
__________________________________________                  Court for the District of Columbia
                                           )
PATRICK L. WEBSTER, JR.,                   )
                                           )
                        Plaintiff,         )
                                           )
            v.                             ) Civil Action No. 21-2233 (UNA)
                                           )
GOVERNMENT OF THE                          )
UNITED STATES VIRGIN ISLANDS,              )
                                           )
                        Defendant.         )
_________________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on the plaintiff’s application to proceed in forma pauperis

and his pro se complaint. The plaintiff finds himself at the Columbia Regional Care Center in

Columbia, South Carolina, by Order of the Superior Court of the Virgin Islands for the purpose

of determining his mental competence to stand trial. He demands his release and an award of

$1.2 billion for harms arising from his arrest and detention.

       To the extent the plaintiff demands release from custody, his claim sounds in habeas.

The proper respondent in a habeas corpus action is the plaintiff’s custodian, Rumsfeld v. Padilla,

542 U.S. 426, 434-35 (2004), and this “district court may not entertain a habeas petition

involving present physical custody unless the respondent custodian is within its territorial

jurisdiction,” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Neither the

plaintiff nor his custodian is found in the District of Columbia.



                                                 1
          Case 1:21-cv-02233-UNA Document 5 Filed 08/25/21 Page 2 of 2




       Generally, a plaintiff may bring suit in:

                       (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;
                       (2) a judicial district in which a substantial part of the events
               or omissions giving rise to the claim occurred, or a substantial part
               of property that is the subject of the action is situated; or
                       (3) if there is no district in which an action may otherwise be
               brought as provided in this section, any judicial district in which any
               defendant is subject to the court's personal jurisdiction with respect
               to such action.

28 U.S.C. § 1391(b). Under none of these criteria is the District of Columbia a proper venue for

adjudication of the plaintiff’s claims.

       Accordingly, the Court will grant the plaintiff’s application to proceed in forma pauperis

and dismiss the complaint and this civil action without prejudice. An Order is issued separately.



                                                       /s/

                                                       EMMET G. SULLIVAN
                                                       United States District Judge

DATE: August 25, 2021




                                                   2
